Citation Nr: 1129950	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 1992.  The Veteran died in January 2008; the present appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for the cause of the Veteran's death. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Board finds that additional development is required before the appeal is decided.

The death certificate in this case identifies the primary cause of the Veteran's death as coronary artery insufficiency, due to or as a consequence of atherosclerotic heart disease.  Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add ischemic heart disease, including coronary artery disease, to the list of diseases subject to presumptive service connection on the basis of herbicide exposure.  The Veteran in this case served during the Vietnam War, but the DD Form 214 associated with the file only reflects the period April 1977 to January 1992, with 5 years, 2 months and 26 days of prior service undocumented in the record.  As there are no DD Forms 214 or other service personnel records addressing the Veteran's service during the period January 1972 to April 1977, the Board cannot determine if a claim is raised for service connection for cause of death under the amended 38 C.F.R. § 3.309(e). 

Also, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that when VA receives a detailed claim for service connection for cause of death it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include the following elements: a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  The Board finds that the appellant has not been provided notice in compliance with Hupp.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send the appellant all required notice with respect to the issue of entitlement to service connection for the cause of the Veteran's death, to specifically include Hupp-compliant notice.   Thereafter, the appellant should be provided an appropriate period in which to respond.

2.  The RO or AMC should also determine if the Veteran served in the Republic of Vietnam during a period for which exposure to herbicides is presumed.  If it is determined the Veteran had qualifying service in Vietnam, the RO should consider whether service connection for cause of death is warranted under the provisions of provisions of 38 C.F.R. § 3.309(e) as recently amended. 

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal in light of all pertinent evidence and legal authority, to specifically include the amended provisions of 38 C.F.R. § 3.309(e) which include ischemic heart disease on the list of diseases subject to presumptive service connection on the basis of herbicide exposure in service.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded the requisite opportunity to respond. 

Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

